Examiner’s Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Amended claims 1, 3-11, and 17-37 are pending in the present application.
In light of currently amended independent claim 1 and upon further consideration, all previously withdrawn species were rejoined and examined herein.
It is noted that the sequence “RLYTLHK” in Table 3 has been reassigned with SEQ ID NO: 47 instead of the previously assigned SEQ ID NO: 30 (due to a SEQ ID NO error).  This is because SEQ ID NO: 30 has already been assigned for the sequence “KHSTRRV”.
Accordingly, claims 1, 3-11, and 17-37 are examined on the merits herein.

Response to Amendment
	1.	The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the Final Office Action dated 01/26/2021 were withdrawn in light of currently amended independent claim 1, particularly at least with the limitation “A genetic modulator of a human or mouse microtubule associated protein tau (MAPT) gene”.
	2.	The provisional nonstatutory double patenting rejections over copending Application No. 16/591,392 (reference application) were withdrawn in light of MPEP 804(I)(B)(1)(b).
Claims 1, 3-11, and 17-37 are free of prior art of record and they are in conditions for allowance.


REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a genetic modulator of a human or mouse microtubule associated protein tau (MAPT) gene comprising a zinc finger protein (ZFP) DNA-binding domain that comprises the recognition helix regions ordered as F1 to F4, F1 to F5, or F1 to F6 as shown in a single row of the table recited in independent claim 1.
Accordingly, claims 1, 3-11, and 17-37 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633